Citation Nr: 0213315	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  02-04 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, D.C.


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1970 to July 
1971.  

The veteran died in November 2000.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the RO.  

In July 2002, a hearing was held before the undersigned 
Member of the Board who was designated by the Chairman of the 
Board to conduct the hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran is not shown to have performed any active 
service in the Republic of Vietnam. 

3.  The veteran died on November [redacted], 2000 as the result of 
metastatic renal cell cancer.  

4.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

5.  No competent evidence has been presented to show the 
veteran's fatal metastatic renal cell cancer was due to any 
event in his period of military service, to include any 
claimed exposure to herbicide agents.  



CONCLUSIONS OF LAW

1.  The veteran's metastatic renal cell cancer was not due to 
any disease or injury that was incurred in or aggravated by 
active service; nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2001).  

2.  A service-connected disability did not cause or 
contribute materially or substantially in producing the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran's service medical records reveal no subjective 
complaints or objective findings of any health problems 
during the veteran's active service.  In fact, in a May 1971 
Report of Medical Examination, just before the veteran's 
separation from service, the examiner reported that the 
veteran was in good health.  

The veteran's DD Form 214 shows that he performed active 
service from December 1970 to July 1971, by had no "FOREIGN 
AND/OR SEA SERVICE."  

In an October 2000 letter, the Washington Hospice Director 
stated that the veteran was a patient in that facility and 
had been admitted with a diagnosis of terminal cancer earlier 
that month.  

The records from the Washington Hospice show that the veteran 
received pain and symptom management care for the metastatic 
renal cell cancer prior to his death.  The veteran passed 
away while a resident in this facility on November [redacted], 2000.  

The Certificate of Death shows that the veteran died on 
November [redacted], 2000 as the result of metastatic renal cell 
cancer.  

In the August 2001 Notice of Disagreement, the appellant 
stated that the veteran was healthy prior to service and 
asserted that, while in service, he was exposed to herbicide 
agents during his duty in the Republic of Vietnam.  

During the July 2002 hearing, the appellant also testified 
that the veteran had been healthy prior to entering service.  
She further stated that the veteran began to have problems 
with his health in the mid-1980's, but believed that "it was 
[not] related to the cancer."  The appellant also stated 
that the veteran had told her that he served in the Republic 
of Vietnam.  

The appellant has claimed that the veteran's death was 
related to his military service, specifically his exposure to 
herbicide agents while serving in the Republic of Vietnam.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the appellant has had an opportunity to submit 
evidence to support her claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
appellant's claim without further developing the claim, as 
the requirements of the new law and regulations have 
essentially been satisfied.  

In this regard, by virtue of the June 2001 letter and 
December 2001 Statement of the Case and issued during the 
pendency of the appeal, the appellant has been advised of the 
law and regulations governing her claim, and has been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the 
appellant has been obtained and associated with the claims 
folder.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singularly or with some other condition be the immediate 
or underlying cause, or be etiologically related thereto.  A 
contributory cause of death is one that is inherently not 
related to the principal cause.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2001).  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.  

Likewise, service connection may be granted for disability 
incurred in or aggravated during active duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war and certain enumerated 
chronic diseases, including renal disease, become manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service.  See 38 C.F.R. § 3.309(e).  

Notwithstanding such presumption, regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

After careful review of the evidence, the Board concludes 
that the veteran's fatal metastatic renal cell cancer was not 
due to any disease or injury that was incurred in or 
aggravated by his period of active service. 

The Board notes in this regard that the veteran's service 
medical records reveal that the veteran was in good health at 
the time of separation from service.  Likewise, there is no 
evidentiary showing that he received medical treatment for 
any health problems until many years after service, 
particularly any resulting from the metastatic renal cell 
cancer.  Also, no competent evidence has been presented to 
show that the fatal renal cancer was due to any disease or 
injury that was incurred in or aggravated by service.  

Although the appellant has generally asserted that the 
veteran's metastatic renal cell cancer was the result of his 
military service, the Court has held that the resolution of 
issues that involve medical knowledge, such as diagnosis of 
disability and determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Since there is no evidence that the 
appellant exhibits any medical expertise, she is not able to 
render an opinion as to the medical link between the any 
event in the veteran's service and the fatal cancer.  

Additionally, in the August 2001 Notice of Disagreement, the 
appellant contended that the veteran was the "victim of 
Agent Orange exposure" while serving in the Republic of 
Vietnam.  

While the Board recognizes that certain diseases are presumed 
to be service connected as a result of such exposure to 
herbicide agents, there is no evidence in the claims file 
that the veteran had the requisite exposure.  

To the contrary, the veteran's DD Form 214 shows that he had 
active service from December 1970 to July 1971, but 
establishes that he did not serve in the Republic of Vietnam.  

Likewise, in a December 2000 Request for Information 
submitted to the National Personnel Records Center (NPRC), 
the RO requested that service date information be furnished.  
The NPRC's response was that there was no record of Vietnam 
service for the veteran.  

Since the preponderance of the evidence clearly shows that 
the veteran did not perform any service in the Republic of 
Vietnam, a discussion as to whether metastatic renal cell 
cancer can be presumptively service connected is not 
required.  

Finally, the Board notes in this case that the veteran had 
not been granted service connection for any disability based 
on his period active service.  

In conclusion, even though the Board is sympathetic with the 
appellant's loss of her husband, the preponderance of the 
evidence is against the claim and the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  

Therefore, service connection for the cause of the veteran's 
death is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

